—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme *670Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s application for accidental disability retirement benefits.
Petitioner, a school bus driver/cleaner, applied for accidental disability retirement benefits alleging that she sustained a back injury after she slipped and fell on wet blacktop in the school driveway while walking to her bus. Respondent Comptroller denied her application finding that the incident did not constitute an accident within the meaning of the Retirement and Social Security Law.
We confirm. Petitioner testified that when she slipped on wet pavement, which was due to a rainstorm, she tried to balance herself but her foot caught on some gravel and she fell. Inasmuch as substantial evidence supports the Comptroller’s determination that petitioner’s injury occurred in the ordinary course of her duties and resulted from her own misstep, not from an unexpected event, it must be upheld (see, e.g., Matter of Kazmierczak v McCall, 252 AD2d 728, lv denied 92 NY2d 813; Matter of Keller v Regan, 212 AD2d 856, 858-859).
Mercure, J. P., Yesawich Jr., Spain, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.